Honorable Ken Jacob State Senator, District 19 Room 420-A, State Capitol Building Jefferson City, MO  65101
Dear Senator Jacob:
You have submitted the following question to this office for response:
  Can a recorder of deeds accept for recording a map, plat or survey prepared by a registered land surveyor with anything other than an engraved embosser seal that makes indentations on the document?  Specifically, does the phrase "impressed thereon, and affixed thereto, the personal seal", contained in section 327.361, RSMo., require a raised or engraved embossed seal; or does it merely require any process, such as an ink stamp, which is pressed on the document?
The provisions of Chapter 327, RSMo, are enforced by the Missouri Board for Architects, Professional Engineers, Professional Land Surveyors and Landscape Architects. Section 327.041, RSMo Supp. 2002.  Pursuant to its authority in Section 327.041.2, RSMo Supp. 2002, the Board has promulgated regulations, including regulations on the use of a land surveyor's seal. 4 CSR 30-3.040 provides, in pertinent part:
  (1)  Each professional land surveyor licensed prior to January 1, 2002, at his/her own expense, shall secure a seal one and three-quarters inches (1 3/4") in diameter of the following design:  the seal shall consist of two (2) concentric circles between which shall appear in Roman capital letters, the words, State of Missouri on the upper part of the seal, and either Registered Land Surveyor or Professional Land Surveyor on the lower part and within the inner circle shall appear the name of the licensee, together with his/her license number preceded by the Roman capital letters LS or PLS.
  (2)  Each professional land surveyor licensed on or after January 1, 2002, at his/her own expense, shall secure a seal one and three-quarters inches (1 3/4") in diameter of the following design:  the seal shall consist of two (2) concentric circles between which shall appear in Roman capital letters, the words, State of Missouri on the upper part of the seal and Professional Land Surveyor on the lower part and within the inner circle shall appear the name of the licensee, together with his/her license number preceded by the Roman capital letters PLS.
  (3)  Rubber stamps, identical in size, design and content with the approved seals may be used by the licensee at his/her option.
  (4)  In addition to the personal seal or rubber stamp, the professional land surveyor shall also affix his/her signature on and through his/her seal, and place the original date under the seal, at a minimum, to the original of each sheet in a set of plats, surveys, drawings, specifications, estimates, reports and other documents or instruments which were prepared by the professional land surveyor or under the professional land surveyor's immediate personal supervision.
  (A)  When revisions are made, the professional land surveyor, who made the revisions or under whose immediate personal supervision the revisions were made, shall sign, seal and date each sheet and provide an explanation of the revisions.
  (B)  On multiple page specifications, estimates, reports and other documents or instruments, not considered to be plans, the professional land surveyor, when more than one (1) sheet is bound together in one (1) volume, may sign, seal and date only the title or index sheet, providing that the signed sheet clearly identifies all of the other sheets comprising the bound volume. Provided further that any of the other sheets which were prepared by, or under the immediate personal supervision of another professional land surveyor be signed, sealed and dated as provided for, by the other professional land surveyor and any additions, deletions or other revisions shall not be made unless signed, sealed and dated by the professional land surveyor who made the revisions or under whose immediate personal supervision the revisions were made.
The regulation is clear that the licensing board, which is responsible for enforcing the provisions of Chapter 327, RSMo, including Section327.361, RSMo 2000, accepts either an embossed seal or an ink stamp pressed on the document.
In your request, you ask for an interpretation of Section 327.361.1, RSMo.  That section provides:
  It shall be unlawful for the recorder of deeds of any county, or the clerk of any city or town, or the clerk or other proper officer of any school, road, drainage, or levee district or other political subdivision of this state, to file or record any map, plat or survey which has been prepared by a person other than a professional land surveyor and which does not have impressed thereon, and affixed thereto, the personal seal and signature of the professional land surveyor by whom or under whose authority and supervision the map, plat or survey was prepared.
The statutory provision regarding recorders states that a recorder can only accept for filing land surveys that have the personal seal of the surveyor "impressed" on the survey. The verb "impress" in this context is defined as "to apply with pressure." When a rubber stamp is used on a document, it is applied with pressure.  In construing statutes, words should be considered in their plain and ordinary meanings.  State exrel. M. B. v. Brown, 532 S.W.2d 893 (Mo.Ct.App. 1976).
The interpretation of a statute by the agency responsible for implementing the statute is given great weight.  Linton v. MissouriVeterinary Med. Bd., 988 S.W.2d 513 (Mo.banc 1999). Moreover, the purpose of statutory construction is to ascertain the legislative intent. Statev. Wahby, 775 S.W.2d 147 (Mo.banc 1989).  It is clear from the provisions cited above that a recorder of deeds can accept for filing only a land survey that has a seal on it from a registered land surveyor.  It is also apparent that the registration board, pursuant to its authority under Section 327.041.2, RSMo Supp. 2002, has authorized land surveyors to use either an embossed seal or a rubber stamp identical in size, design, and content to an embossed seal.
                               CONCLUSION
A recorder of deeds shall accept for recordation land surveys prepared by a registered land surveyor that has either an embossed seal or a rubber stamp of the surveyor's seal.
Very truly yours,
                               JEREMIAH W. (JAY) NIXON Attorney General